Citation Nr: 0306606	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right leg and right sacroiliac joint.

2.  Entitlement to service connection for a disability of the 
right leg and right sacroiliac joint.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO entered a rating decision in December 1998 determining 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a right leg and 
right sacroiliac joint disorder, classified as residuals of 
fracture of the right pubic bone, with sclerosis and 
arthritic changes in  the right sacroiliac joint.  By rating 
decision of December 2002, the RO determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for a right leg and right sacroiliac joint 
disorder; thereafter, the RO denied the service connection 
claim in a merits-adjudication.  


In an October 1990 decision, the Board denied service 
connection for a right leg and right sacroiliac joint 
disorder.  Therefore, the claim can only be reopened upon 
submission of new and material evidence.  As noted above, in 
the December 2002 rating decision, the RO reopened the 
service connection claim  and thereafter denied it on a de 
novo basis.  The veteran was not prejudiced by the RO's 
action in that a de novo review is a lower threshold in 
establishing a claim of service connection.  However, the 
Board must initially determine whether the appellant 
presented new and material evidence sufficient to reopen the 
service connection claim because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Accordingly, the Board has modified the issue to 
reflect the appropriate adjudicatory consideration of the 
veteran's claim, as indicated on the title page of this 
decision.



FINDINGS OF FACT

1.  The Board denied the claim of service connection for a 
right leg and right sacroiliac joint disorder in October 
1990.

2.  Evidence received subsequent to the October 1990 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the case.  

3.  A right leg and right sacroiliac joint disorder 
preexisted the veteran's entrance into active service.

4.  A right leg and right sacroiliac joint disorder underwent 
no increase in severity during the veteran's active service.



CONCLUSIONS OF LAW

1.  The October 1990 decision of the Board denying service 
connection for a right leg and right sacroiliac joint 
disorder is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the October 1990 decision is new 
and material, and the claim of entitlement to service 
connection for a right leg and right sacroiliac joint 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  The presumption of soundness at service entrance is 
rebutted by clear and unmistakable evidence to the contrary.  
38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. § 3.304 (2002).

4.  The pre-service right leg and right sacroiliac joint 
disorder was not aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.306, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination 
concerning the veteran's application to reopen his claim, VA 
issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

The regulation regarding the definition of what constitutes 
new and material evidence was amended as part of the changes.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  But the amendment to 38 C.F.R. 
§ 3.156(a) only applies to petitions to reopen that were 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply, but only insofar as 
the definition of what constitutes new and material evidence.

As to the remaining requirements of the VCAA and the 
implementing regulations, which do apply, the are 
liberalizing and therefore must be considered.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

By the statement of the case and supplemental statement of 
the case provided the appellant, the RO discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the appellant 
of evidence needed to prevail on the claims.  Also, by letter 
dated in October 2001, the RO notified the claimant that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  Accordingly, the 
statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137, 1153.

The United States Court of Appeals for Veterans Claims has 
held that a history of preservice existence of conditions 
recorded at the time of an enlistment examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b).  See 
also Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Under applicable legal criteria, a decision of the Board is 
final.  38 U.S.C.A. § 7104.  However, a claim may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  An 
amendment to this regulation is not applicable in this case 
as it is only effective for claims filed on or after August 
29, 2001.  

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The claim of service 
connection for a disability of the right leg and right 
sacroiliac joint was last considered by the Board in its 
decision of October 1990.

Using these guidelines, the Board's analysis of the evidence 
submitted for the purposes of the reopening the veteran's 
current claim must include a review of the evidence submitted 
since the October 1990 Board decision.  The Board will, 
however, first review the evidence that was before the Board 
in October 1990 when the veteran's claim was last considered.

Evidence considered in connection with the Board's October 
1990 decision includes service medical records, a report of a 
VA examination performed in June 1988, VA clinical records 
dated from August 1988 to October 1988, and a transcript of 
testimony provided by the claimant at a hearing held at the 
RO in February 1990.  

The veteran's spine, musculoskeletal system and lower 
extremities were evaluated as normal on a preinduction 
physical examination performed in January 1964.  Service 
medical records revealed that, in November 1964, the veteran 
presented, complaining of occasional pain in the right medial 
leg.  Nerve irritation was suspected.  A November 1965 
treatment notation indicates that the veteran complained of 
shooting pain in the sciatic nerve distribution.  He reported 
that he had broken his right leg at age 17 in the region of 
the femoral head.   X-rays of the right upper leg and pelvis 
showed marked distortion and malalignment of the 
right ischium and pubis.  No definite fracture site was seen, 
but the femur and ilium were not involved.  

When evaluated at a neurosurgical clinic in January 1966, the 
veteran gave a history of being hit by a truck when he was 
16-17 years old.  He related that he had experienced chronic 
low back pain since that time.  Physical examination 
disclosed that the back had full range of motion without 
spasm or tenderness.  Straight leg raising was unencumbered 
bilaterally to 90 degrees.  X-rays revealed an old fracture 
of the right pubic bone with sclerosis and arthritic changes 
in the right sacroiliac joint.  The diagnostic impression was 
arthritis, right sacroiliac joint.  In January 1966, the 
veteran was placed on a limited duty profile because of the 
right sacroiliac joint disability.  On an examination in 
March 1966 for service separation, the assessment was that 
the veteran had a fracture of the right ischiopubic joint 
which existed prior to service.

At the February 1990 personal hearing, the veteran testified 
that the rigors of basic training aggravated a preservice 
fracture of the right hip region; that he was given pain 
killers during service to help him cope with the pain; and 
that he was assigned a limited duty profile which precluded 
bending, lifting heavy objects, crawling or prolonged 
marching.

Evidence added to the record since the Board's October 1990 
decision includes VA clinical records, dated from November 
1988 to July 1991; a report from Michael M. Brand, dated in 
March 1991; VA clinical records, dated from February 1993 to 
June 1994; and a report from Buel A. Staggers, M.D., dated in 
November 1994.  Also added to the record were the veteran's 
April 1998 application to reopen a claim of service 
connection for a right leg and right sacroiliac joint 
disorder and statements supporting that application; VA 
clinical records, dated from February 1997 to January 1998; a 
statement from a VA physician, dated in July 1999; a report 
of a review of the veteran's claims file by a VA physician, 
dated in June 2001; and VA clinical records dated from 
June 2000 to September 2001.

VA and private medical records, covering the period from 1988 
to 1994, reflect that the veteran reported chronic low back 
pain and right hip pain.  X-rays revealed osteoarthritis of 
the low back and right leg.  The veteran gave a history of 
having broken the right pubis at age 17.  He indicated that 
he was loading bodies onto a helicopter in Viet Nam in 1966 
when the helicopter was hit by small arms fire and tilted.  
The bodies reportedly fell on him, injuring his right leg.  
The postservice diagnoses included chronic sciatica and 
spinal stenosis secondary to herniated disc and degenerative 
joint disease.  These records do not contain medical opinion 
about the course of the veteran's right leg and right 
sacroiliac joint disorder during active service.  

A VA clinical record, dated in January 1998, relates that x-
ray examination of the hips was performed.  The impressions 
were healed right iliac and right parasymphyseal fracture; 
femoral heads well-located in the acetabula without evidence 
of acute fracture or subluxation; and mild degenerative 
changes of the right sacroiliac joint.  In a statement dated 
in September 1999, the veteran' s accredited representative 
reiterated the veteran's history of an inservice injury 
reportedly sustained when a helicopter rolled over and its 
cargo was dumped on the veteran.  

A VA physician, in a statement dated in July 1999, certified 
that the veteran suffered from the sequelae of a war injury.  
It was related that, in a bomb blast during a search and 
destroy mission in Vietnam in 1966, the veteran fell and 
fractured his pelvis and hips and had thereafter suffered 
from constant pain in these areas.  

An medical opinion was provided in a report, dated in June 
2001, from a VA orthopedist.  The physician stated that the 
opinion was based on a review of the veteran's claims file.  
The orthopedist indicated that it was quite clear that the 
veteran fractured his right hip and right pubis prior to 
entering service.  He had experienced some degree of chronic 
pain since that time.  He remarked that it was quite 
believable that extra heavy marching or marching with a pack 
or doing very physical activity could have made the chronic 
condition more painful.  

The examiner's report continues by observing that there was 
no mention in service medical records of a helicopter 
incident when bodies reportedly fell on the veteran's legs.  
The examiner pointed out that the July 1999 report from a VA 
physician was inaccurate, as the fractures occurred prior to 
the veteran's military service.  He went on to state that 
abnormalities seen on x-ray examination-degenerative joint 
disease of the hips, the pubic bone fracture, degenerative 
joint disease of the right sacroiliac joint, and calcific 
bursitis of the right hip-were due primarily to the accident 
the veteran sustained as a teenager and were already present 
when he first complained low back and right hip pain during 
service in 1965.  

The orthopedist commented that it was true that heavy 
activity could have made the in-service presenting symptoms 
worse.  The conclusion was that it seemed reasonable that 
between 2 percent and 5 percent of the veteran's right hip 
and sacroiliac joint disorder could be related to his 
activities in service, while 95 percent to 98 percent of the 
disability was not related in any way to his service 
experiences.  The examiner observed that it was highly 
unlikely that bodies falling on the veteran had any 
significant impact on his right leg pain.

A. New and Material Evidence

The July 1999 statement from the VA physician is new evidence 
and material, too, because it is so significant that it must 
be considered in connection with the application to reopen 
the service connection claim.  In this regard, the additional 
evidence, when considered in conjunction with evidence 
previously of record, suggests the possibility that the 
veteran's disorder of the right leg and sacroiliac joint is 
related to an event which occurred during his active service.  
Accordingly, the Board finds that the additional evidence is 
new and material, and the appellant's claim of service 
connection for a disorder of the right leg and sacroiliac 
joint is reopened.

B.  Service Connection

No abnormalities of the right leg or right sacroiliac joint 
were noted during the  military enlistment 
physical examination.  Thus, the veteran is accorded the 
presumption of soundness at service entrance.  Here, however, 
there is no dispute that he sustained a fracture of the right 
pubic bone prior to service.  Accordingly, the Board 
determines that the presumption of soundness has been 
rebutted by clear and unmistakable evidence to the contrary.  
The question now for the Board to decide is whether the pre-
service right leg and right sacroiliac joint disorder was 
aggravated during service and, if so, whether the condition 
increased in severity beyond natural progression.  

It is asserted that the veteran's pre-service right leg and 
right sacroiliac joint disorder became worse as a result of a 
mishap in which a helicopter overturned and either bodies or 
cargo were dropped on his right leg.  Although there is no 
record of the alleged helicopter incident, the Board shall 
assume that the mishap occurred.  

Service medical records confirm that the right leg and right 
sacroiliac disabilities were symptomatic during service.  
However, service department examiners, who evaluated the 
veteran's symptomatology, did not enter a finding that the 
pre-service fracture residuals involving the pubic bone had 
become worse during the veteran's period of active service.  

The VA physician, who reviewed the claims file in June 2001, 
considered the possibility of the impact of the alleged 
helicopter mishap in service, but specifically found that 
such an event was unlikely to have produced an increase in 
severity of the veteran's pre-service right leg and 
sacroiliac joint disorder.  Moreover, although the physician 
acknowledged that the rigors of military training might have 
made the pre-service right leg and right sacroiliac joint 
disorder more painful, he effectively discounted the 
likelihood that the underlying pathology, as a whole, 
stemming from the pre-service fracture residuals actually 
underwent an increase in severity.  The reviewing physician 
is an orthopedist, i.e., a specialist in the particular 
branch of medicine at issue.  So it stands to reason that his 
professional medical opinion deserve considerable probative 
weight.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
See, too, Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Timberlake 
v. Gober, 14 Vet. App. 122, 128 (2000); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  This is especially 
true since he provided a definitive opinion with a rationale, 
which was supported with specific examples from the veteran's 
medical records.  His opinion is persuasive and supported by 
the medical evidence.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (medical opinions as to nexus may decline in 
probative value where the physician fails to discuss relevant 
documented pre-service medical history).  The same is also 
true if the physician fails to discuss relevant post-service 
history.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
The VA physician in this particular appeal, though, addressed 
all of the veteran's relevant medical history and concluded 
against the claim.

The Board is mindful of the July 1999 statement from a VA 
physician dating the occurrence of the veteran's right 
hip/pelvis fracture to an in-service bomb blast.  That 
assessment is contradicted, however, by the veteran's own 
testimony and by other medical evidence of record 
demonstrating that the right hip/pelvis fracture occurred 
prior to military service-not during.  The physician did not 
conduct a review of all the veteran's medical records, 
either, which would have indicated this, nor did that VA 
physician provide a detailed rationale or explanation for his 
opinion, as did the physician who provided the June 2001 
opinion to the contrary.  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  And although the Board may not ignore a physician's 
favorable opinion, the Board certainly is free to discount 
the probative value of it, so long as the Board provides an 
adequate explanation of the reasons and bases for its 
determination.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Therefore, for the reasons stated, the Board concludes that 
the June 2001 medical opinion is entitled to much greater 
probative weight than the July 1999 medical opinion to the 
contrary.  

In all, then, the weight of competent evidence does not 
demonstrate that the veteran's in-service symptomatology 
involving his right hip, leg and right sacroiliac joint 
represented an exacerbation of the pre-service injury 
residuals.  There was no permanent increase in the severity 
of the underlying disability, as a whole.  Consequently, the 
claim of service connection for the  right leg and right 
sacroiliac joint disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a right leg and right 
sacroiliac joint disorder; to this extent, the appeal is 
granted.

Service connection for the right leg and right sacroiliac 
joint disorder, however, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

